         Case 2:16-cr-00506-RBS Document 34 Filed 02/15/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

        v.                                       Case No. 2:16-cr-0506-RBS

 JEFFREY A. GLAZER,

               Defendant.

                     NOTICE OF WITHDRAWAL OF APPEARANCE

       The United States of America hereby gives notice that the undersigned, Joseph C. Folio

III, hereby withdraws as counsel in the above-captioned matter.




 Dated: February 15, 2019                   Respectfully submitted,



                                            _/s/ Joseph C. Folio III_______________
                                            JOSEPH C. FOLIO III
                                            Trial Attorney
                                            U.S. Department of Justice
                                            Antitrust Division, Washington Criminal I
                                            450 5th Street NW, Suite 11300
                                            Washington, D.C. 20530
                                            Telephone: (202) 598-8362
                                            Fax:          (202) 305-4766
                                            E-Mail:       Joseph.Folio@usdoj.gov

                                            ATTORNEY FOR THE UNITED STATES
          Case 2:16-cr-00506-RBS Document 34 Filed 02/15/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing Notice of

Withdrawal of Appearance with the Clerk of Court using the CM/ECF system, which will send

notification of such to the following:

Thomas Mueller
Heather Tewksbury



                                             _/s/ Joseph C. Folio III_______________
                                             JOSEPH C. FOLIO III
                                             U.S. Department of Justice
                                             Antitrust Division, Criminal I Section
                                             450 5th Street NW, Suite 11300
                                             Washington, D.C. 20530
                                             Telephone: (202) 598-8362
                                             Fax:          (202) 305-4766
                                             E-Mail:       Joseph.Folio@usdoj.gov




                                                                                                    2 
 
